UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

CENTER FOR INDEPENDENCE OF THE
DISABLED, NEW YORK, a nonprofit
organization, BROOKLYN CENTER FOR
INDEPENDENCE OF THE DISABLED, a No. 17-cv-2990
nonprofit organization, BRONX
INDEPENDENT LIVING SERVICES, a PROPOSED ORDER FOR
nonprofit organization, HARLEM WITHDRAWAL OF ATTORNEY
INDEPENDENT LIVING SERVICES, a
nonprofit organization, DISABLED IN
ACTION OF METROPOLITAN NEW YORK,
a nonprofit organization, NEW YORK
STATEWIDE SENIOR ACTION COUNCIL,

 

 

 

 

 

 

 

 

a nonprofit organization, SASHA BLAIR- USDC ONY
GOLDENSORN, an individual, CHRIS DOCUMENT
PANGILINAN, an individual, and DUSTIN oy eterates an ae
JONES, an individual, on behalf of themselves ELOt PROMICAT LY PILED
and all others similarly situated, Doe,
DATE FILED: 3

Plaintiffs, ae NO 2 L209

-against-

METROPOLITAN TRANSPORTATION
AUTHORITY, a public benefit corporation,
VERONIQUE HAKIM, in her official capacity
as interim executive director of the
Metropolitan Transportation Authority, NEW
YORK CITY TRANSIT AUTHORITY, a
public benefit corporation, DARRYL C.
IRICK, in his official capacity as acting
president of the New York City Transit
Authority, and THE CITY OF NEW YORK,

Defendants.

 

 

Plaintiffs ask that the Court grant the withdrawal of Maia Goodell as counsel for
Plaintiffs. Withdrawal of Ms. Goodell is sought because she is no longer an attorney employed
by Disability Rights Advocates. Ms. Goodell’s withdrawal will not prejudice any litigants in this

case, harm the administration of justice, or delay resolution of this case, as all other counsel for
Plaintiffs — Michelle Caiola, Jelena Kolic, and Emily Seelenfreund, of Disability Rights

Advocates, and Daniel Brown, of Sheppard, Mullin, Richter & Hampton LLP — continue their

representation in this matter. All future correspondence and papers in this action should continue

to be directed to them.

Dated: November 20, 2019
New York, NY

IT IS SO ORDERED.

DATED: _yoy 24 90192019

Respectfully submitted,

DISABILITY RIGHTS ADVOCATES
hte A Brno

Michelle Caiola

Emily Seelenfreund

DISABILITY RIGHTS ADVOCATES
655 Third Avenue, 14th floor

New York, NY 10017

Phone: 212-644-8644

 

Jelena Kolic

DISABILITY RIGHTS ADVOCATES
10 South LaSalle Street, 18th floor
Chicago, IL 60613

Tel: 312-559-4660 ext. 7560

Daniel L. Brown

SHEPPARD, MULLIN, RICHTER & HAMPTON
LLP

30 Rockefeller Plaza, 39th floor

New York, NY 10112

Phone: 212-653-8700

Attorneys for Plaintiffs

Qipige B. Donal

nbrabl€ George Daniels
United States District Judge

 
